Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 March 2022 has been entered.

Information Disclosure Statement
The information disclosure statement filed 2 March 2022 has been considered and a signed/dated copy is attached herewith.
 
Response to Arguments
Applicant’s arguments, see paragraph concerning Double Patenting on page 5, filed 14 April 2022, with respect to claim 21 have been fully considered and are persuasive. Accordingly, the rejection of claim 21 has been withdrawn.
In particular, as outlined in the last office action mailed 25 January 2022, the only outstanding claim rejection was a double patenting rejection to claim 21. In light of the terminal disclaimer filed and approved on 14 April 2022, the rejection has been withdrawn and accordingly the claim is hereby indicated allowable in the absence of any other outstanding rejections pertaining to the pending claims.

Reasons for Allowance
Claims 10-14 and 17-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 10: The claim is indicated allowable for the same reason as indicated in the last office action mailed 25 January 2022 and is therefore not repeated herein for brevity.
As to claims 11-14 and 17-20: Each of said claims are also indicated allowable for the same reasons as indicated in the last office action mailed 25 January 2022 and are therefore not repeated herein for brevity.
As to claim 21: The prior art of record does not disclose or render obvious to the skilled artisan the limitation of a strain gauge comprising a resistor formed of a film that includes Cr, CrN, and (emphasis added) Cr2N and wherein the functional layer includes a function of promoting crystal growth of α-Cr and forming an α-Cr based film, when considered in combination with the other limitations recited in the instant claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215. The examiner can normally be reached M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2856                                                                                                                                                                                                        
/RANDY W GIBSON/Primary Examiner, Art Unit 2856